Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
Claim 1 recites “a flap formed as a partially cut-out or punched segment of the patch, the cut-out or punched segment forming an opening in the patch for passage of the sensor, the flap having a section with a surface that adheres to a side of the sensor in the intermediate section of the sensor; and a hollow inserter cannula in which the sensor at least with its measuring part is positioned for insertion into the skin, wherein the cannula is retractable from the sensor and the patch while the sensor remains adhered to the flap”. The prior art does not teach or suggest this feature in combination with the other features of claim 1.
Claims 2-14 are allowable by virtue of their dependence from claim 1. 
Claim 15 recites “cutting out or punching out a segment of the patch to form a flap and an opening in the patch for the passage of the sensor; inserting the sensor into the opening; adhering a side of the sensor to a side of the flap, whereby the sensor is adhered to the patch; using an inserter cannula in which the sensor is at least partially positioned to insert the sensor into the skin of the patient; adhering the patch to the skin of the patient; and retracting the cannula from the sensor and the patch while the sensor remains adhered to the flap”. The prior art does not teach or suggest this feature in combination with the other features of claim 15.
Claims 16-19 are allowable by virtue of their dependence from claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791